          Case 1:15-cv-09539-GHW Document 196 Filed 04/21/20UUSDC
                                                              S Page
                                                                 D C SSDNY
                                                                        D1 NofY 2
                                                            DDOCUMENT
                                                               OC U ME NT
                                                            EELECTRONICALLY
                                                              L E C T R O NI C A L L Y FI       LE D
                                                                                            FILED
                                                            DDOC
                                                               O C #:#:
                                                            DDATE
                                                               A T E FIFILED:
                                                                         L E D: 4 / 2 1 / 2 0 2 0
U NI T E D S T A T E S DI S T RI C T C O U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K
                                                                                            M E M O R A N D U M EENDORSED
                                                                                            MEMORANDUM            N D O RS E D


   I n r e: V al e S. A. S e c uriti es Liti g ati o n
                                                                         C as e N o. 1 5 Ci v. 0 9 5 3 9 ( G H W)
                                                                         C o ns oli d at e d wit h C as e N o. 1 6 Ci v.
                                                                         0 0 6 5 8 ( G H W)

                                                                         C L A S S A C TI O N


                                                    O R D E R C O N FI R MI N G T H A T
                             FI N A L S E T T L E M E N T H E A RI N G S C H E D U L E D
                    F O R J U N E 1 0, 2 0 2 0 WI L L B E C O N D U C T E D B Y T E L E P H O N E

           L e a d Pl ai ntiffs r e q u est e d i n a l ett er d at e d A pril 2 1, 2 0 2 0 ( E C F N o. 1 9 4) t h at t h e C o urt iss u e

a n or d er c o nfir mi n g t h at t h e fi n al s ettl e m e nt h e ari n g i n t his s e c uriti es cl ass a cti o n will b e c o n d u ct e d

t el e p h o ni c all y i n a c c or d a n c e wit h t h e C o urt’s E m er g e n c y I n di vi d u al R ul es a n d Pr a cti c es i n Li g ht

of C o vi d- 1 9.     L e a d Pl ai ntiffs f urt h er r e q u est e d t h at t h e or d er pr o vi d e t h at L e a d Pl ai ntiffs will

p u blis h o n t h e h o m e p a g e of t h e s ettl e m e nt w e bsit e, w w w. V al e S e c uriti es Liti g ati o n. c o m, a n d o n

L e a d C o u ns el’s w e bsit e at w w w. bl b gl a w. c o m/ c as es/ v al e-s a t h e c all-i n i nf or m ati o n t o p arti ci p at e

i n t h e t el e p h o ni c h e ari n g. H a vi n g c o nsi d er e d L e a d Pl ai ntiffs’ r e q u est, a n d g o o d c a us e a p p e ari n g

t h er ef or, t h e C o urt gr a nts t h e r e q u est e d.

           A c c or di n gl y, I T I S H E R E B Y O R D E R E D t h at:

           1.         T h e h e ari n g t o c o nsi d er fi n al a p pr o v al of t h e S ettl e m e nt i n t his A cti o n, a p pr o v al of

t h e Pl a n of All o c ati o n, L e a d C o u ns el’s m oti o n f or att or n e ys’ f e es a n d e x p e ns es, a n d r el at e d m att ers

(t h e “ H e ari n g ”) s c h e d ul e d f or J u n e 1 0, 2 0 2 0 at 4: 0 0 p. m. will b e c o n d u ct e d b y t el e p h o n e at t h e

d at e a n d ti m e pr e vi o usl y s c h e d ul e d.
               Case 1:15-cv-09539-GHW Document 196 Filed 04/21/20 Page 2 of 2



               2.             L e a d C o u ns el s h all arr a n g e f or a c o nf er e n c e c all f a cilit y f or t h e H e ari n g, w hi c h

 c a n b e a c c ess e d b y di ali n g 1- 8 8 8- 7 4 8- 9 0 7 3 (t oll-fr e e, wit hi n t h e U. S.) or 1- 4 0 8- 4 1 9- 1 7 1 5

 ( a n y w h er e) a n d usi n g M e eti n g I D: 7 5 1 9 6 1 2 1 8.

                   3.          L e a d C o u ns el s h all n otif y S ettl e m e nt Cl ass          M e m b ers of t h e c all-i n n u m b er t o

  p arti ci p at e i n t h e H e ari n g b y p u blis hi n g a pr o mi n e nt n oti c e o n t h e h o m e p a g e of t h e s ettl e m e nt

w e bsit e,             w w w. V al e S e c uriti es Liti g ati o n. c o m,      and      on       Lea d        C o u ns el’s      w e bsit e      at

w w w. bl b gl a w. c o m/ c as es/ v al e-s a. If a n y o bj e cti o ns t o t h e S ettl e m e nt ar e r e c ei v e d, L e a d C o u ns el

s h all dir e ctl y n otif y t h e o bj e ct ors of t h e a c c ess i nf or m ati o n f or t h e H e ari n g.

              4.             L e a d C o u ns el s h all i niti at e a c all t o t h e C o urt at t h e ti m e of t h e H e ari n g, a n d pr o vi d e

t h e C o urt wit h a “r oll- c all ” of all att or n e ys ( a n d a n y S ettl e m e nt Cl ass M e m b ers) w h o will a p p e ar

o n t h e r e c or d.

              S O O R D E R E D t his _ _ _2 1st
                                             _ _ d a y of _ _ _A_pril
                                                                  _ _ _ _ _ _, 2 0 2 0.



                                                                       ________________________________________
                                                                             T h e H o n or a bl e Gr e g or y H. W o o ds
                                                                                  U nit e d St at es Distri ct J u d g e



#1375410




                                                                              - 2-
